Title: From Benjamin Franklin to Francis Lewis, 10 August 1780
From: Franklin, Benjamin
To: Lewis, Francis


Sir,Passy, Aug. 10. 1780.
I received the Honour of your’s written by Order of the Board march 28th. We were at the time preparing to send back the alliance laden with Several kinds of the military stores.
An unfortunate Quarrel between Capt. Jones & Landais and a mutinous Spirit among the men, encouraged by the latter as appears by his Correcting with his own hand & transmitting to me the Declaration of 125 of them, not to weigh anchor till they were paid wages and Prize money &c. threw every thing into confusion and occasioned a long and expensive Delay of her Sailing. The Particulars you will hear from Capt. Jones. She departed at last, without taking near the quantity She ought to have done.— I formerly sent Drafts to the best frigates, which I believe were received. But I shall endeavour to get more as you desire. You have not mentioned the Rates, but I suppose you do not mean Ships of the line. I shall do what I can to obtain Satisfaction for the Daphne. Be Pleased to present my Respects to the Board and be assured that I am, with great Esteem. Sir.
Honble. Francis Lewis Esqe. of the Board of Admiralty at Philadelphia.
